Exhibit 10.28


CHANGE OF CONTROL WAIVER




This Waiver is being executed in connection with the proposed merger (the
"Merger") between Union First Market Bankshares Corporation ("Union") and
StellarOne Corporation( "StellarOne").


The undersigned employee of StellarOne, intending to be legally bound, hereby
agrees that, if and when consummated, neither the Merger nor the subsequent
merger of StellarOne Bank with and into Union First Market Bank shall be deemed
to constitute a "Change of Control" for purposes of the undersigned's Change of
Control Agreement, dated as of June 23, 2011 (the "Change of Control
Agreement"), with StellarOne. Accordingly, the undersigned will not be entitled
to receive, and hereby waives any and all right to receive, any severance
related payments and benefits to which the undersigned would otherwise have been
entitled to receive under the Change of Control Agreement as a result of the
Merger, provided that all the required conditions to the payment of such
severance benefits thereunder were satisfied.


Union will assume and honor the Change of Control Agreement at the effective
date of the Merger, as amended by this Waiver. Union and the undersigned
employee of StellarOne specifically agree that, for purposes of interpreting and
construing the Change of Control Agreement from and after the effective date of
the Merger, references to "StellarOne Corporation" and "StellarOne Bank" shall
mean "Union First Market Bankshares Corporation" and "Union First Market Bank,"
respectively.


Except as set forth in this Change of Control Waiver, the Change of Control
Agreement shall otherwise remain in full force and effect. This Change of
Control Waiver shall be null, void and of no further force or effect in the
event the Merger is not consummated. This waiver relates solely to the
acquisition of StellarOne by Union and does not affect any other event that
would qualify as a "Change of Control" of StellarOne.






Dated: August 14, 2013






UNION FIRST MARKET BANKSHARES CORPORATION


/s/ David G. Bilko                     /s/ G. William Beale
______________________________________        ______________________________________
David G. Bilko                        G. William Beale
Chief Executive Officer





--------------------------------------------------------------------------------




CHANGE OF CONTROL AGREEMENT


THIS CHANGE OF CONTROL AGREEMENT, dated as of this 23rd day of June, 2011, by
and between StellarOne Corporation, a Virginia corporation (the "Company"), and
David G. Bilko (the "Executive").


WHEREAS, the Executive is a key executive of the Company; and


WHEREAS, the Company considers the availability of the Executive's services to
be important to the management and conduct of the Company's business and desire
to provide the Executive with reasonable employment security in the event of a
change in control of the Company and certain rights in the event of the
Executive's termination of employment after a change in control of the Company.


In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:


1.     Employment. The Executive is employed by StellarOne Bank (the "Employer")
as its Chief
Audit Officer (the "Position").


2. Term. The term of this Agreement is effective as of the Effective Date, and
will continue through December 31, 2012, unless terminated or extended as
hereinafter provided. Except as provided in Section 3(a)(i), this Agreement
shall be extended for successive one-year periods following the original term
unless either party notifies the other in writing at least ninety (90) days
prior to the end of the original term, or the end of any additional one-year
renewal term, that the Agreement shall not be extended beyond its current term.
The term of this Agreement, including any renewal term, is referred to as the
"Term."


3.     Change of Control and Severance Benefits.


(a)     In the event a Change of Control as hereinafter defined occurs during
the Term, the following provisions shall apply:


(i) The Term provided in Section 2 hereof shall continue for twenty-four (24)
months after the Change of Control or the balance of the Term, whichever is
greater.


(ii) If, during the Term and after the occurrence of a Change of Control, the
Executive's employment is terminated without Cause by the Company or the
Employer for reasons other than the Executive's Incapacity (as defined in
Section 4(e)), or the Executive resigns from employment with the Company and all
of its subsidiaries for Good Reason within one hundred eighty (180) days after
the occurrence of the Good Reason, except as set forth in Section 3(b) below,
the Executive shall receive as "Severance Benefits" the following payments or
benefits following the Executive's cessation of employment:


(A) Accrued Obligations - the "Accrued Obligations" are the sum of: (1) the
Executive's annual base salary through the date of termination; (2) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; and (3) any benefits or awards (including both the cash and stock
components) which pursuant to the terms of any plans, policies or programs have
been earned or become payable, but which have not yet been paid to the Executive
(but not including amounts that previously had been deferred at the Executive's
request, which amounts will be paid in accordance with the Executive's existing
directions). The Accrued Obligations will be paid to the Executive in a lump sum
payment of cash or stock, as applicable, as soon as administratively feasible
after the date of termination; provided, however, that if payment of any such
Accrued Obligation





--------------------------------------------------------------------------------




at such time would result in a prohibited acceleration under Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), such Accrued Obligation
shall be paid at the time the Accrued Obligation would have been paid under the
applicable plan, policy, program or arrangement relating to such Accrued
Obligation had the Executive remained employed with the Company or the Employer;


(B) Salary Continuance Benefit - the "Salary Continuance Benefit" is the payment
of the Executive's base salary then in effect (but in no event less than the
Executive's base salary in effect at the Change of Control) for the Continuation
Period (as defined below). The Salary Continuance Benefit will be paid to the
Executive at regular paydays (but not less frequently than monthly) during the
Continuation Period; and


(C) Health Care Continuance Benefit - the "Health Care Continuance Benefit" is
the opportunity to be covered for the Continuation Period (as defined below)
under any health care (medical, dental and vision) plan or plans ("Health Care
Plans"), other than a flexible spending account, provided to the Executive and
the Executive's spouse and dependents at the date of termination, with the
Company paying on a monthly or more frequent basis the normal Company paid
contribution therefore for similarly situated active employees and with such
coverage being available on the same basis as available to similarly active
employees during such continuation period, provided that the Executive's
continued participation is possible under the general terms and provisions of
such plans. The following rules shall also apply:


(1) If the Company reasonably determines that it cannot maintain such coverage
for the Executive or the Executive's spouse or dependents under the terms and
provisions of such plans and programs (or that such continuation would adversely
affect the tax status of the plan pursuant to which the coverage is provided),
the Company shall either provide substantially identical benefits directly or
through an insurance arrangement or shall pay the Executive cash equal to the
estimated cost of the expected Company contribution therefore for the
Continuation Period with such payments to be made in accordance with the
established payroll practices of the Company (not less frequently than monthly)
for employees generally for the period during which such cash payments are to be
provided.


(2) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive's spouse and dependents with
respect to the specific type of benefit.


(3) If the Executive dies while receiving a Health Care Continuance Benefit, the
Executive's spouse and dependents will continue to receive the Health Care
Continuance Benefit during the remainder of the Continuation Period.


(4) The Executive and the Executive's spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases for all health and dental benefits.







--------------------------------------------------------------------------------




For purposes hereof, the "Continuation Period" shall mean 12 months.


(b)     Excess Parachute Payment Limitation on Severance Benefits.
Notwithstanding the foregoing provisions of Section 3(a), the aggregate value of
all Severance Benefits provided for under this Agreement, when added to the
value of all other payments or benefits payable to or with respect to the
Executive (even though not paid or provided pursuant to this Agreement) which
constitute "parachute payments" under Section 280G of the Code shall be reduced
to the extent necessary so that none of such benefits and payments (whether or
not paid or provided pursuant to this Agreement) constitute "excess parachute
payments" on which an excise tax is imposed pursuant to Section 4999 of the
Code. The order of reduction shall be first all cash payments on a pro rata
basis, then any equity compensation or accelerated vesting on a pro rata basis,
and lastly medical, dental and vision coverage.




shall mean:
(c)     Change of Control Defined. For purposes of this Agreement, a "Change of
Control"




(i) the acquisition after the Effective Date by any individual, entity or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act') of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act), of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities;
provided, however, that the following acquisitions shall not constitute a Change
of Control:


(A) acquisition directly from the Company (excluding an acquisition by virtue of
the exercise of a conversion privilege);


(B)    any acquisition by the Company;


(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or


(D) any acquisition pursuant to a reorganization, merger or consolidation by any
corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders' ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority of the
members of the board of directors of the corporation resulting from such
transaction were members of the Incumbent Board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or


(ii) where individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the "Incumbent Board") cease for any reason to
constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-ll of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than a member of the
Board of Directors; or


(iii)     the Company consummates after the Effective Date:


(A) a merger, statutory share exchange, or consolidation of the Company with any
other corporation, except as provided in subparagraph (i)(D) of this section, or







--------------------------------------------------------------------------------




(B)     the sale or other disposition of all or substantially all of the assets
of the
Company.


(d)    Cause. For purposes of this Agreement, "Cause" shall include but not be
limited to:


(i) the Executive's willful misconduct in connection with the performance of the
Executive's duties which the Company believes does or may result in material
harm to the Company or any of its subsidiaries;


(ii)     the Executive's misappropriation or embezzlement of funds or property
of the
Company or any of its subsidiaries;


(iii) the Executive's fraud or dishonesty with respect to the Company or any of
its subsidiaries;


(iv) the Executive's failure to perform any of the duties and responsibilities
required by the Position (other than by reason of Incapacity as defined in
Section 4(e)) or the Executive's willful failure to follow reasonable
instructions or policies of the Employer or the Company, in either case after
being advised in writing of such failure and being given a reasonable
opportunity and period (as determined by the Employer or the Company) to remedy
such failure;


(v) the Executive's conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or any other crime with
respect to which imprisonment is a possible punishment;


(vi) the Executive's breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Employer or the Company, after being advised in writing of
such breach or violation and being given a reasonable opportunity and period (as
determined by the Employer or the Company) to remedy such breach or violation;


(vii) the Executive's breach of fiduciary duties owed to the Company or any of
its subsidiaries; or


(viii) the Executive's willful engaging in conduct that, if it became known by
any regulatory or governmental agency or the public, is reasonably likely to
result, in the good faith judgment of the Company, in material injury to the
Company or any of its subsidiaries, monetarily or otherwise.


(e)     Good Reason. For purposes of this Agreement, "Good Reason" shall mean:


(i) the continued assignment to the Executive of duties materially inconsistent
with the Executive's position, authority, duties or responsibilities in all
material respects with the most significant of those held, exercised and
assigned at any time during the ninety (90) day period immediately preceding the
Change of Control;


(ii) any action taken by the Employer or the Company which results in a
substantial reduction in the status of the Executive, including a significant
diminution in the Executive's position, authority, duties or responsibilities;


(iii) the relocation of the Executive to any other primary place of employment
which might require the Executive to move the Executive's residence which, for
this purpose, includes any reassignment to a place of employment other than the
location where the Executive was employed immediately preceding the Change of
Control or any office that is the headquarters of the Company
or the Employer and is less than thirty-five (35) miles from such location,
without the Executive's express written consent to such relocation; provided,
however, this subsection (iii) shall not apply in connection with the relocation
ofthe Executive if the Company decides to relocate its headquarters;


(iv) any material reduction in the Executive's annual base salary in effect at
the time of the





--------------------------------------------------------------------------------




Change of Control or any uncompensated exclusion of the Executive from
participation (other than an isolated, insubstantial or inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive) in any plans, programs or
forms of compensation or benefits that the Company or its subsidiaries provide
to the class of employees that includes the Executive, on a basis not less
favorable than that provided to such class of employees, provided however, a
reasonable transition period following any merger, statutory share exchange,
consolidation or acquisition or transaction involving the Company or any of its
subsidiaries shall be permitted in order to make appropriate adjustments in
compliance with this obligation; or


(v) any failure by the Company, or any successor entity following a Change of
Control, to comply with the provisions of Section 11 hereof or to honor any
other term or provision of this Agreement.


Notwithstanding the above, "Good Reason" shall not include the removal of the
Executive as an officer of any subsidiary of the Company (including the Employer
if the Employer is not the Company) in order that the Executive might
concentrate the Executive's efforts on the Company, any resignation by the
Executive where Cause for the Executive's termination by the Company exists, or
an isolated, insubstantial and/or inadvertent action not taken in bad faith by
the Employer or the Company and which is remedied by the Employer or the Company
within a reasonable time after receipt of notice thereof given by the Executive,
and the Executive's termination shall be considered for "Good Reason" only if
the Executive provides written notice to the Company of the Good Reason no later
than sixty (60) days after the event claimed to be Good Reason (which notice
shall include the specifics of the event or events) the Company fails to cure
the claimed Good Reason within thirty (30) days after receipt of such notice.


4. Employment at Will and Other Termination of or Resignation from Employment.


(a) At Will Employment. The Executive and the Company acknowledge that the
employment of the Executive by the Company is "at will," and the Executive's
employment may be terminated by the Company, the Employer or the Executive at
any time.


(b) Termination for Cause. If the Executive's employment shall be terminated by
the Company for Cause (whether before or after a Change of Control), this
Agreement shall terminate without further obligation to the Executive other than
the Executive's Accrued Obligations (as described in Section
3(a)(ii)(A)), if any.


(c) Resignation Other Than for Good Reason. If the Executive resigns or
voluntarily leaves the employment of the Company for other than for Good Reason
(whether before or after a Change of Control), this Agreement shall terminate
without further obligation to the Executive other than the Executive's Accrued
Obligations (as described in Section 3(a)(ii)(A)), if any.


(d) Death. The Executive's employment under this Agreement shall cease
automatically upon the Executive's death (whether before or after a Change of
Control) and this Agreement shall terminate without further obligation to the
Executive other than the Executive's Accrued Obligations (as described in
Section 3(a)(ii)(A)), if any; provided, however, that in the event the Executive
dies while employed during the Term and on or after a Change of Control, the
following benefits shall be provided:


(i)
Salary Death Benefit - the "Salary Death Benefit" is a payment of an amount
equal

to three (3) months of the Executive's base salary in a lump sum cash payment
within thirty (30) days of the date of death. The Salary Death Benefit shall be
paid to the Executive's beneficiary designated in writing (provided such writing
is executed and dated by the Executive and delivered to the Company in a form
acceptable to the Company prior to the Executive's death) and surviving the
Executive or, if none, the Executive's estate, as applicable; and


(ii) Health Care Continuance Death Benefit - the "Health Care Continuance Death
Benefit" is the opportunity for the Executive's spouse and dependents to receive
the Health Care Continuance Benefit





--------------------------------------------------------------------------------




described in Section 3(a)(ii)(C) above (determined as though the Executive has
terminated employment thereunder immediately prior to the Executive's death) for
the Continuation Period. The Executive's spouse and dependents will become
eligible for COBRA continuation coverage for health and dental benefits at the
end of such Continuation Period.


(e) Incapacity. If the Company determines that the Incapacity, as hereinafter
defined, of the Executive has occurred, it may terminate the Executive's
employment and this Agreement upon thirty (30) days' written notice provided
that, within thirty (30) days after receipt of such notice, the Executive shall
not have returned to full-time performance of the Executive's assigned duties.
In the event of the termination of the Executive's employment due to the
Executive's Incapacity, this Agreement shall terminate without further
obligation to the Executive other than the Executive's Accrued Obligations (as
described in Section 3(a)(ii)(A)), if any; provided, however, that in the event
the Executive's Incapacity occurs while employed during the Term and on or after
a Change of Control the Company shall pay or cause the Employer to pay a "Salary
Incapacity Benefit" in the amount of three (3) months of the Executive's base
salary. The Salary Incapacity Benefit shall be paid to the Executive at regular
paydays (but not less frequently than monthly) during the three (3) month period
immediately following the Executive's termination on account of Incapacity.
"Incapacity" shall mean the failure of the Executive to perform the Executive's
assigned duties with the Company on a full-time basis as a result of mental or
physical illness or injury as determined by a physician selected by the Company
for ninety (90) consecutive calendar days.


5. Confidentiality.


(a) The Executive recognizes that as an employee of the Company the Executive
will have access to and may participate in the origination of non-public,
proprietary and confidential information and that the Executive owes a fiduciary
duty to the Company. Confidential information may include, but is not limited
to, trade secrets, customer lists and information, internal corporate planning,
methods of marketing and operations, and other data or information of or
concerning the Company and its subsidiaries or their customers or any of their
clients and not generally known to the public or in the banking industry. The
Executive agrees never to reveal any such confidential information, either
directly or indirectly, to any third party except as may be authorized in
writing specifically by the Company.


(b) Notwithstanding the foregoing, nothing in this Agreement is intended to
prohibit the Executive from performing any duty or obligation that shall arise
as a matter of law. Specifically, the Executive shall continue to be under a
duty to truthfully respond to any legal and valid subpoena or other legal
process. This Agreement is not intended in any way to proscribe the Executive's
right and ability to provide information to any federal, state or local agency
in response or adherence to the lawful exercise of such agency's authority. In
the event the Executive is requested to disclose confidential information by
subpoena or other legal process or lawful exercise of authority, the Executive
shall promptly provide the Company with notice of the same and either receive
approval from the Company to make the disclosure or cooperate with the Company
in the Company's effort, at its sole expense, to avoid disclosure.


6.     Severability.     If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.


7. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.


8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.


9. Notices. All written notices required by this Agreement shall be deemed given
when delivered





--------------------------------------------------------------------------------




personally or sent by registered or certified mail, return receipt requested, to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.


10. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.


11. Binding Effect. This Agreement shall be binding upon the Executive and on
the Company, its successors and assigns effective on the date first above
written subject to the approval by the Board of Directors of the Company. The
Company will require any successor to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. If the Executive
dies before receiving all payments due under this Agreement, unless expressly
otherwise provided hereunder or in a separate plan, program, arrangement or
agreement, any remaining payments due after the Executive's death shall be made
to the Executive's beneficiary designated in writing (provided such writing is
executed and dated by the Executive and delivered to the Company in a form
acceptable to the Company prior to the Executive's death) and surviving the
Executive or, if none, to the Executive's estate.


12. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.


13. Nonqualified Deferred Compensation Omnibus Provision. Notwithstanding any
other provision of this Agreement, it is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be deferred compensation subject to Section 409A of the Code shall
be provided and paid in a manner, and at such time, including without limitation
payment and provision of benefits only in connection with the occurrence of a
permissible payment event contained in Section 409A (e.g. death, disability,
separation from service from the Company and its affiliates as defined for
purposes of Section 409A of the Code), and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. The following rules shall
apply:


(a) Notwithstanding any other provision of this Agreement, the Company's
Compensation Committee or Board of Directors is authorized to amend this
Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to




comply, or to evidence or further evidence required compliance, with Section
409A of the Code (including any transition or grandfather rules thereunder).


(b) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If under
this Agreement, an amount is to be paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.


(c) If the Executive is a key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of the Company's stock is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months as required by Section 409A(a)(2)(B)(i) of the Code
(the "409A Deferral Period"). In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral





--------------------------------------------------------------------------------




Period ends, and the balance of the payments shall be made as otherwise
scheduled. In the event benefits are required to be deferred, any such benefit
may be provided during the 409A Deferral Period at the Executive's expense, with
the Executive having a right to reimbursement from the Company once the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.


(d) For purposes of this Agreement, termination of employment and date of
termination or cessation of employment will be read to mean a "separation from
service" within the meaning of Section
409A of the Code where it is reasonably anticipated that no further services
would be performed after such
date or that the level of bona fide services Executive would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding thirty-six (36) month period.


(e) With regard to any provision herein that provides for reimbursement of
expenses subject to Code Section 409A, except as permitted by Code Section 409A,
(a) the right to reimbursement is not subject to liquidation or exchange for
another benefit, and (b) the amount of expenses eligible for reimbursement
provided during any taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. All reimbursements shall be reimbursed
in accordance with the Company's reimbursement policies but in no event later
than the calendar year following the calendar year in which the related expense
is incurred.


(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Section 409A of the Code otherwise fails to comply with, or be exempt from,
the requirements of Section 409A of the Code.


14. Capital Purchase Program Limitations. The Executive understands that the
Company has participated in the Capital Purchase Program (the "CPP") implemented
under the Emergency Economic Stabilization Act of 2008, as amended (the "EESA")
and that the Company is required to comply with the requirements of Section
111(b) of the EESA, as amended from time to time, and the CPP with respect to
the compensation of certain current and future employees of the Company (as
determined for purposes of the EESA and the guidance and regulations issued by
the Treasury Department with respect to the CPP (the "CPP Requirements")), in
accordance with the CPP Requirements. Notwithstanding any other provision of
this Agreement or any other agreement to the contrary, the Executive
acknowledges and understands that this Agreement and such other agreements shall
be administered, interpreted and construed and, if and where applicable,
benefits provided hereunder or thereunder shall be limited, deferred, forfeited
and/or subject to repayment to the Company in accordance with the CPP
Requirements and Section 111(b) of the EESA, as




amended from time to time, to the extent legally applicable with respect to the
Employee, as determined by the Committee in its discretion, including without
limitation the clawback, the bonus prohibition and the parachute prohibitions
thereof.


15. Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement including, without limitation, agreements, if
any, in effect immediately prior to the Effective Date. It is specifically
agreed and acknowledged that exercisability of stock options and vesting of
restricted stock, benefits or other rights on account of there being a "change
of control" (as defined in any applicable plan or agreement providing for rights
upon the occurrence of a change of control) in plans or agreements other than
those designated as severance, separation, change of control or employment
agreements shall not be superseded by this Agreement and shall operate in
accordance with their terms. It is further specifically agreed and acknowledged
that, except as provided herein, the Executive shall not be entitled to
severance payments or benefits under any severance or similar plan, program,
arrangement or agreement of or with the Employer or the Company for any
cessation of employment occurring while this Agreement is in effect.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.






STELLARONE CORPORATION


By:     /s/O.R. Ed Barham                
Its     Pres/CEO            


Address:


590 Peter Jefferson Parkway, Suite 250
Charlottesville, VA 22911




By:     /s/David G. Bilko                
Chief Audit Officer


Address:


590 Peter Jefferson Parkway, Suite 250
Charlottesville, VA 22911





